Title: General Orders, 12 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Sunday Septr 12th 1779
          Parole Sullivan—  C. Signs New-Town. Titcomb.
        
        The General Court-Martial whereof Colonel Marshal is President is dissolved, and another General Court Martial of the line ordered to sit tomorrow morning nine ôclock at the usual place for the trial of all such persons as shall come before them whereof Colonel Putnam is appointed President.
      